Citation Nr: 0027578	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as involving the lower extremities.

2.  Entitlement to service connection for a disability of the 
lower extremities and peripheral neuropathy, claimed as due 
to ionizing radiation exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for peripheral neuropathy, claimed as 
involving the lower extremities, and disability of the lower 
extremities/peripheral neuropathy, claimed as due to ionizing 
radiation exposure.  


FINDINGS OF FACT

1.  The appellant/veteran had active service from November 
1942 to February 1946.  

2.  On September 12, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Montgomery, Alabama, that the appellant/veteran died on 
August [redacted], 2000.  A copy of the Certificate of Death was 
received which confirms that the appellant/veteran died on 
the date indicated.  


CONCLUSION OF LAW

Because of the death of the appellant/veteran, the Board has 
no jurisdiction to adjudicate the merits of said claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant/veteran died during the pendency 
of the appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant/veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any survivor of the appellant/veteran.  
38 C.F.R. § 20.1106 (1999).


ORDER

The appeal is dismissed.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

